 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LAURA FOX,                                         Case No. 1:19-cv-00146-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                        SHOW CAUSE WHY THIS ACTION
13          v.                                          SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO COMPLY WITH COURT
14   COMMISSIONER OF SOCIAL SECURITY,                   ORDER

15                  Defendant.                          (ECF No. 6)

16                                                      FIVE DAY DEADLINE

17

18          Plaintiff filed this action on February 2, 2019. (ECF No. 1.) On February 5, 2019, an

19 order issued requiring Plaintiff to show cause why this action should not be dismissed for lack of
20 standing. (ECF No. 4.) Plaintiff filed a response to the order to show cause on February 7, 2019.

21 (ECF No. 5.) On February 11, 2019, an order issued discharging an order to show cause and

22 requiring Plaintiff to file an amended complaint in this action within five days. (ECF No. 6.)

23 More than five days have passed and Plaintiff has not filed an amended complaint or otherwise

24 responded to the Court’s order.

25          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

26 Rules or with any order of the Court may be grounds for imposition by the Court of any and all
27 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

28 control its docket and may, in the exercise of that power, impose sanctions where appropriate,


                                                    1
 1 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 2 2000).

 3          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall show cause in writing

 4 within five (5) days why this action should not be dismissed for failure to comply with the

 5 February 11, 2019 order. Plaintiff is advised that failure to respond to this order will result in a

 6 recommendation that this action be dismissed.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     February 21, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
